The parties to this suit will be designated as they were in the lower court. Barney Lumkin, a full-blood Indian and member of the Creek Tribe of Indians, was allotted 160 acres of land in the Creek Nation. He died intestate in Tulsa county September 24, 1912, leaving a full-blood heir.
The only issue involved in this suit is whether or not the laws of the state of Oklahoma or chapter 49 of Mansfield's Digest of the Laws of Arkansas controls the devolution of this estate. The judgment of the lower court was that the laws of the state of Oklahoma controlled. An appeal was taken by the defendant to this court. Since the taking of this appeal the issue involved has been decided by this court, holding the laws of Oklahoma control. Thompson v. Cornelius, 53 Okla. 85,155 P. 602; Aldridge et al. v. Whitten, 56 Okla. 694,156 P. 667.
We recommend that the judgment of the lower court be affirmed:
By the Court: It is so ordered.